DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 20100201439 A1, 20110254612 A1, 20130175544 A1 and 7012285 B2, does not teach nor render obvious a radio frequency ("RF") transistor amplifier that has, in combination with other limitations, the RF transistor amplifier is configured to operate at a first direct current drain-to-source bias voltage, wherein the RF transistor amplifier is configured to have a normalized drain-to-source capacitance that maintains at least 85% symmetry for a range of drain-to-source voltages about the first direct current drain-to-source bias voltage that is equal to 50% of the first direct current drain-to-source bias voltage, and wherein a normalized drain-to-gate capacitance response of the RF transistor amplifier varies by less than a factor of four for all values of the drain-to-source voltage that are between one half the first direct current drain-to-source bias voltage and twice the first direct current drain-to-source bias voltage; nor does it have the RF transistor amplifier configured to have a normalized drain-to-source capacitance that maintains at least 85% symmetry for a range of drain-to-source voltages about the first direct current drain-to-source bias voltage that is equal to 50% of the first direct current drain-to-source bias voltage, and wherein the RF transistor amplifier is configured so that a normalized drain-to-gate capacitance response varies by less than 100% for drain-to-source voltages in a range from the first direct .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        September 9, 2021